Name: 96/161/EC: Council Decision of 29 January 1996 on the conclusion by the European Committee of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Moldova, of the other part
 Type: Decision
 Subject Matter: European construction;  Europe;  international trade
 Date Published: 1996-02-17

 Avis juridique important|31996D016196/161/EC: Council Decision of 29 January 1996 on the conclusion by the European Committee of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Moldova, of the other part Official Journal L 040 , 17/02/1996 P. 0010 - 0010COUNCIL DECISION of 29 January 1996 on the conclusion by the European Committee of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Moldova, of the other part (96/161/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2), first sentence thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Whereas, pending the entry into force of the Partnership and Cooperation Agreement signed in Brussels on 28 November 1994, it is necessary to approve the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Moldova, of the other part, signed in Luxembourg on 2 October 1995,HAS DECIDED AS FOLLOWS:Article 1The Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Moldova, of the other part, together with the Protocol and the declarations, are hereby approved on behalf of the European Community.These texts are attached to this Decision.Article 2The President of the Council shall give the notification provided for in Article 35 of the Interim Agreement on behalf of the European Community (2).Done at Brussels, 29 January 1996.For the CouncilThe PresidentS. AGNELLI(1) OJ No C 339, 18. 12. 1995.(2) The date of entry into force of the Interim Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.